Citation Nr: 1402239	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  06-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability to include as secondary to service-connected trochanteric bursitis and degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Counsel





INTRODUCTION

The Veteran served on active duty from May 1994 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested a Travel Board hearing in his September 2009 substantive appeal regarding his petition to reopen his claim of entitlement for a low back disability.  The Veteran was scheduled for a Travel Board hearing at the RO in June 2010; however, he failed to report for that hearing.  He requested that the hearing be rescheduled, but did not provide cause for his failure to appear, and his request was denied.  As such, the Veteran's claim was returned to the Board.  See 38 C.F.R. § 20.704(d), (e). 

This issue was remanded by the Board for further development in March 2010, August 2010, April 2012 and April 2013.  After attempting to complete the requested actions, the RO returned the claim to the Board for appellate consideration. 

In September 2013, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  A response was received in January 2014.


FINDING OF FACT

The evidence of record is in equipoise with respect to whether the Veteran's current diagnosis of mild dextroscoliosis with degenerative disc disease of the lumbar spine is aggravated by his service-connected trochanteric bursitis and degenerative joint disease of the left hip.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, dextroscoliosis with degenerative disc disease of the lumbar spine is aggravated by the Veteran's service-connected trochanteric bursitis and degenerative joint disease of the left hip.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that he has a current low back disability that is directly related to active military service.  In the alternative, he asserts that it is caused by or aggravated by his service-connected trochanteric bursitis and degenerative joint disease of the left hip.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In assessing whether the Veteran is entitled to service connection for a low back disability, the evidence must show that the Veteran has current diagnosis of the claimed disability.  A July 2013 VA examination reveals that the Veteran has a current diagnosis of dextroscoliosis and osteoarthritis of the thoracolumbar spine.  Accordingly, the Veteran has a current diagnosis of the claimed disability.

With respect to the issue of whether the Veteran's current low back disabilities are secondary to his service-connected trochanteric bursitis and degenerative joint disease of the left hip, the record contains conflicting medical opinions.  In this regard, the Appeals Management Center (AMC) obtained a medical opinion in August 2013 that determined that the Veteran's low back disability is less likely than not proximately due to or aggravated by the Veteran's service-connected condition of trochanteric bursitis and degenerative joint disease of the hip.  The Board determined that the explanation in support of this opinion was inadequate and sought a VHA medical expert opinion.  The medical expert, a neurosurgeon, noted that in general hip disease can worsen back pain and back disability.  With respect to the Veteran's specific situation, he determined that while the Veteran has degenerative scoliosis, it is also quite possible that his back pain is aggravated by his hip disease.  He explained that hip-spine syndrome refers to a condition of coexistence of hips and spine disease or aggravation of lumbar spinal degenerative disorders by hip disease.  The medical expert also noted that some studies have shown that treatment or elimination of hip pain can eliminate back pain and disability in some patients.  However, he explained that he was unable to quantify the relative contribution of the hip disease and altered gait to the Veteran's current low back disability.  In light of the foregoing, the Board finds that the medical expert opinion indicates that the Veteran's service-connected hip disability aggravated the Veteran's low back disability; however, he cannot quantify the degree of aggravation by the hip disease to the Veteran's low back disability.  The VHA medical expert opinion is persuasive and probative as he reviewed the Veteran's claims file and provided a clear explanation for his opinion based on post service treatment records, clinical experience and medical literature.  

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds the evidence is at least in equipoise on whether the Veteran's dextroscoliosis with degenerative disc disease of the thoracolumbar spine was aggravated by his service-connected trochanteric bursitis and degenerative joint disease of the left hip.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). Accordingly, the Board finds that entitlement to service connection for dextroscoliosis with degenerative disc disease of the thoracolumbar spine is warranted.


ORDER

Entitlement to service connection for dextroscoliosis with degenerative disc disease of the lumbar spine is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


